DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claim 1 is in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed as part of the Request for Continued Examination on 14 August 2020 as they relate to the 35 U.S.C. 102(a)(1) rejections of the claims have been fully considered.  
On pages 7-8 of the remarks, Applicant’s representative appears to argue the newly amended claim limitations of the independent claim and that while the Shoens reference discloses using a delta snapshot of a primary file system to update a secondary file system, such an update requires the modified snapshot blocks to be transferred themselves to another host (See Shoens at paragraph [0141]) and does not disclose transmitting instructions that allow for a second computer host to transform an originator snapshot to a second snapshot as recited in the newly amended independent claim.  
First, Examiner is of the position that Shoens at paragraph [0141] discloses determining modified blocks between two snapshots and sending the modified blocks to a secondary storage, instructions to a secondary storage comprising the  system call to write modified data to the identified modified block locations, and thus reads on the amended independent claim language.  In an effort to provide compact prosecution, if Applicant intends to further define file system calls in a manner consistent with dependent 6, as being executed on files and directories and result in the creation, deletion, modification or movement of files and directories, Examiner has cited an additional reference detailed in the rejection below.

With respect to dependent claim 8, on pages 8-9 of the remarks, Applicant’s representative appears to take the position that the cited references do not disclose the first snapshot and the second snapshot corresponding to different types of file systems when taken into consideration with the newly amended independent claim limitation reciting instructions and thus allowing for one computer host to transmit instructions to another computer host that allows the second computer host to transform the originator snapshot (e.g., compatible with a first file technology) to a second snapshot (e.g., compatible with a second file technology different from the first file technology.)  Examiner first points out that while specific types of file systems are further defined in dependent claim 3, dependent claim 8 does not incorporate such limitations and therefore types of file systems will be interpreted under the broadest reasonable interpretation standard, such as a primary and secondary being of different types.  However, in an effort to provide compact prosecution, Examiner has applied a new reference to address dependent claim 8 in light of the amendments to independent from which it depends and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoens et al. U.S. Pub. No. 2012/0317079 (hereinafter “Shoens”) in view of D’ALO et al. U.S. Pub. No. 2007/0150587 (hereinafter “D’ALO”).
Regarding independent claim 1, Shoens discloses:
A system, comprising: a plurality of computer hosts, each comprising one or more Central Processing Units, one or more file systems, a host operating system, and one or more memory locations; wherein said one or more Central Processing Units of a first computer host of the plurality of computer hosts is operatively connected to said one or more memory locations and configured to execute one or more software on a host operating system (Shoens at paragraph [0027] discloses a plurality of file systems on a plurality of hosts.  Further, Shoens at paragraphs [0081] - [0082] discloses the plurality of hosts being coupled to CPUs or processors. Lastly, Shoens at paragraphs [0083] – [0084] discloses the plurality of hosts comprising memory which may store software program instructions.)
   
wherein said software is configured to: create one or more snapshots of said one or more file systems, identify one of said snapshots as an originator snapshot, identify a second snapshot and determine differences between said second snapshot and said originator snapshot (Shoens at paragraph [0141] discloses the primary data storage maintaining a base snapshot, Examiner is interpreting the base snapshot as an originator snapshot.  Examiner is of the position that Shoens at paragraph [0141] further discloses that after the primary file system is modified, the primary system takes a delta snapshot, or second snapshot, and determines the difference between the two snapshots, and transmits the delta to a secondary storage system such that the secondary storage system can be brought up to date.)
 
While Shoens at paragraph [0141] discloses determining a difference between two snapshots and transmitting the difference to a secondary storage system which Examiner is interpreting as determining a write system call to a secondary system with instructions as to which blocks to modify, Shoens does not disclose using the differences in snapshots to determine the underlying file system calls on files and/or directories that resulted in the snapshot transformation, more specifically, Shoens does not disclose:
determine one or more file system calls transforming said originator snapshot into said second snapshot based on said differences between said second snapshot and said originator snapshot.
However, D’ALO at paragraph 11 teaches, in the context of a software catalog, comparing an initial snapshot of running processes, and a final snapshot of running processes, determining a difference, and creating a signature representative of the executed processes that resulted in the difference, i.e., identifying a process executed on the underlying system that caused the difference in snapshot data.
Both the Shoens reference and the D’ALO reference, in the portions cited by the Examiner, are in the field of endeavor of determining differences between snapshot data.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the determining of differences in snapshot data and sending said differences to a secondary storage system as disclosed in Shoens, with the determining of the differences in snapshot data and creating a signature representative of the executed process that resulted in the difference as taught in D’ALO to facilitate in efficiently tracking data (See D’ALO at paragraph [0002]).

transmit instructions corresponding to said one or more file system calls from the first computer host to a second computer host of the plurality of computer hosts which does not include the second snapshot, wherein the instructions include information sufficient to allow said one or more of the CPUs of the second computer host to transform said originator snapshot into said second snapshot (Examiner is of the position that Shoens at paragraph [0141] discloses sending write instructions to a secondary storage that instruct the secondary storage in which blocks to modify to transform an original snapshot into a second snapshot.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens discloses:
wherein said one or more file systems is one or more of POSIX, ZFS, XFS, ext4, btrfs, LVM+, AWS, a journaling file system, or a logical volume manager (LVM) (Shoens at paragraph [0091] discloses in part, “FIG. 3 illustrates a data storage subsystem for maintaining (e.g., allocating, reading, writing, and deallocating) some blocks for index tables, some for space maps, and others for usable space for data storage…While we describe this method of writing to alternate index table copies, other methods, such as write journaling, can be used to protect against system failure during index table writes.”)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens as modified with D’ALO discloses:
wherein said one or more file system calls that transform said originator snapshot into said second snapshot is comprised of file system calls that create said second snapshot from said originator snapshot (Shoens at paragraphs [0027] and [0141] discloses replicating a file system to a secondary file system using snapshots and difference data, and D’ALO at paragraph [0011] teaches identifying underlying system processes that resulted in snapshot differences.)  

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens as modified with D’ALO discloses:
wherein said one or more file system calls that transform said originator snapshot into said second snapshot is configured to create, modify, delete or move one or more files and directories if said files and directories were created, modified, deleted, or moved respectively between when the originator snapshot and second snapshot were created (Shoens at paragraph [0141] discloses in part, “…take a delta snapshot, examine the space map block entries of the file system to identify the modified blocks between the base snapshot and the delta snapshot…”  Additionally, Shoens at paragraph [0142] discloses in part, “…only backing up the blocks that have been modified since last back up.”  Lastly, D’ALO at paragraph [0011] teaches identifying underlying system processes that resulted in snapshot differences.) 

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens discloses:
wherein said one or more file system calls that transform said originator snapshot into said second snapshot provide historical versioning (Shoens at paragraph [0023] discloses in part, “Snapshots can be taken periodically, hourly, daily, or weekly or on user demand. They are useful for a variety of applications including recovery of earlier versions of a file following an unintended deletion or modification…”)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens discloses:
wherein the first computer host configured to execute the software to transmit the original snapshot and the one or more file system calls to the second computer host (Shoens at paragraph [0141] discloses in part, “…transmit the modified blocks from the primary data storage system to the secondary data storage system.”  Further, Shoens in the Abstract discloses data replication of a primary file system on a primary host to a secondary file system on a secondary host, Examiner is of the position that data replication necessitates an initial transfer of data from a primary host to a secondary host.)  

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Examiner is of the position that the primary host disclosed in Shoens at paragraph [0027] corresponds to a sender host and the secondary host of Shoens at paragraph [0027] corresponds to a receiver host.

Regarding dependent claim 11, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein said originator snapshot is sent from said sender host to one or more second snapshots at said one or more receiver hosts (Shoens at paragraph [0027] discloses in part, “In a first aspect of the invention, a method includes determining the primary data block to replicate by reading a space map block entry (b, e) of the primary data block, wherein b represents the first snapshot and e the last snapshot to use the primary data block; computing a checksum of a primary data block of the primary file system to replicate on the secondary file system; sending the primary data block number from the primary host to the secondary host.”)

Regarding dependent claim 12, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein said originator snapshot is replicated from said sender host to one or more second snapshots at said one or more receiver hosts (Shoens in the Abstract discloses replicating a primary file system on a primary host to a secondary file system on a secondary host using snapshots.)

Regarding dependent claim 13, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein said sender host and said one or more receiver hosts is either a same host computer or different host computers (Examiner is of the position that Shoens at Figure 1 provided below discloses …different host computers.)

    PNG
    media_image1.png
    517
    675
    media_image1.png
    Greyscale


Regarding dependent claim 14, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein a plurality of said one or more snapshots are identified as originator snapshots (Shoens at paragraph [0027] discloses in part, “…a method includes determining the primary data block to replicate by reading a space map block entry (b, e) of the primary data block, wherein b represents the first snapshot and e the last snapshot to use the primary data block.”  Examiner is of the position that the primary data block being replicated includes a plurality of snapshots, b being the first and e representing the last.)

Regarding dependent claim 15, all of the particulars of claims 1, 10 and 14 have been addressed above.  Additionally, Shoens discloses:
wherein said plurality of originator snapshots is sent from said sender host to one or more second snapshots at said one or more receiver hosts (Shoens at paragraph [0027] discloses in part, “…and replicating the primary data block on the secondary file system”  Examiner is of the position that in order to replicate the data blocks in the secondary file system they are sent to the secondary file system, further Examiner is of the position that, as seen in the rejection of claim 14 above, the primary data blocks include a plurality of snapshots.)

Regarding dependent claim 16, all of the particulars of claims 1, 10 and 14 have been addressed above.  Additionally, Shoens discloses:
wherein said plurality of originator snapshots is replicated from said sender host to one or more second snapshots at said one or more receiver hosts (See Shoens at paragraph [0027] as it relates to replicating and sending snapshots between hosts).

Regarding dependent claim 17, all of the particulars of claims 1, 10 and 14 have been addressed above.  Additionally, Shoens discloses:
wherein said plurality of originator snapshots is sent or replicated from said sender host to one or more second snapshots at said one or more receiver hosts; and each originator snapshot comprising said plurality of originator snapshots is sent or replicated to a different host of said one or receiver hosts (Shoens at Figure 32 provided below discloses a plurality of Primary hosts and a plurality of secondary hosts, such as secondary host 2, that Examiner is interpreting as disclosing an additional secondary filesystem.)

    PNG
    media_image2.png
    548
    718
    media_image2.png
    Greyscale



Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Aizman U.S. Pub. No. 2012/0011176 (hereinafter “Aizman”).
Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  While, as seen in the rejection of claim 1 above, Examiner is of the position that Shoens as modified with D’ALO discloses file calls, Shoens as modified with D’ALO does not disclose:
wherein said one or more file system calls are comprised of one or more of Portable Operating System Interface (POSIX) file calls.
However Aizman at paragraph [0098], as it relates to the same field of endeavor as Shoens, teaches snapshot deltas as it relates to updating a file system and paragraph [0086] teaches in part, “Client applications will continue using the operating system native APIs ( POSIX--for UNIX clients) to access the files.”
Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the file system calls to a file system disclosed in Shoens with the use of POSIX to access files taught in Aizman to facilitate in using the method of data replication disclosed in Shoens across a plurality of operating systems.

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Shoens as modified with D’ALO does not disclose:
wherein said one or more file system calls are determined by a recurse of one or more directory structures contained in said originator and said second snapshots.
However, Aizman at paragraph [0055] teaches in part, “User operations that have the scope of the entire filesystem are therefore recursively applied to this metadata tree structure all the way down to its constituent filesystems.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Sadhwani U.S. Pub. No. 2012/0136832 (hereinafter “Sadhwani”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Shoens discloses snapshotting between a primary file system type and a secondary file system type, Shoens does not disclose snapshots between different file system types such as POSIX and ZFS, Shoens does not disclose:
wherein the first snapshot and the second snapshot corresponding to different types of file systems.
However, Sadhwani at claim 21 teaches the a source and a destination storage system having different file systems, updating snapshot between the systems including updating the data to be consistent with the respective file system.
 Both the Shoens reference and the Sadhwani reference, in the sections cited by the Examiner are in the field of endeavor of updating snapshot data between storage systems.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the updating of snapshot data between a primary file system and a secondary file system as disclosed in Shoens, with the updating of snapshots between storage systems and file systems of different types as taught in Sadhwani to facilitate in storing and restoring data between storage systems having dissimilar storage operating systems (See Sadhwani at paragraph [0006]).

Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Gower et al. U.S. Pub. No. 2008/0115137 (hereinafter “Gower”).
Regarding dependent claim 18, all of the particulars of claim 1 have been addressed above.  While Shoens at paragraph [0027] discloses using a checksum to track changes made to a primary data block when compared to a secondary file system, Shoens does not disclose using a Finite state machine to do so.
However, Gower at paragraph [0041] teaches using a FSM to monitor the state of, and track all changes to a memory.
Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of changes to a file system disclosed in Shoens with the use of FSMs to track changes in a memory taught in Gower to facilitate in effectively tracking changes to a file system.

Regarding dependent claim 20, all of the particulars of claims 1 and 18 have been addressed above.
Examiner is of the position that, as seen in the rejection of claim 18 above, Shoens discloses tracking changes made to a filesystem using for example checksum, and as modified with Gower, can use FSMs to track said changes.  Further, Gower at paragraph [0041] teaches in part, “In exemplary embodiments, one or more FSMs monitor the state of the DRAM 509, and record and track all requested changes to the memory state due to the receipt of commands resulting in operations such as memory bank activate, bank read, bank write, bank precharge, refresh, self-refresh entry/exit, power-down entry/exit, and includes a record of state transition times associated with each of these state transitions.”  Examiner is of the position that while Gower as recited in paragraph [0041] is teaching operations applied to DRAM, if Shoens was modified with Gower and the FSMs of Gower were applied to the file system of Shoens, Examiner is of the position that it would have been obvious to one of ordinary skill in the art to use the FSMs to track file operations such as write operations to the file system as opposed to bank write to DRAM.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Gower in further view of Shia U.S. Patent No. 7,512,531 (hereinafter “Shia”).
Regarding dependent claim 19, all the particulars of claims 1 and 18 have been addressed above.  While Examiner is of the position that Shoens as modified with Gower teaches tracking changes to a file system using finite state machines, Shoens in view of Gower does not disclose the finite state machines being nested.
Shia at Column 3, Lines 28-29, teaches a root and nested child FSMs integrated as a single entity.
Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of changes to a file system using FSMs disclosed in Shoens as modified with Gower with the root and child FSMs integrated as a single entity taught in Shia to facilitate in handling multiple repeated requests (See Shia at Column 3, Lines 30-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154